On considering the act of the general assembly of this state, entitled “An act to amend the laws of proceedings in civil cases,” •the court is of opinion that the clause in the said act which requires that when, on an appeal or writ of error, the judgment of an inferior court shall be affirmed in whole or in part by this court, that judgment shall be given by this court against the security for the due prosecution thereof, is clearly unconstitutional, inasmuch as thereby the right of trial by jury is taken away in such cases from the surety, which, prior to the date of the constitution, had long been enjoyed. Therefore, it is ordered that the decision of this court in the suits of Henry Gullion, plaintiff, against Esther and Mordecai Bowlware, as administratrix and administrator of Richard Bowlware, deceased, defendants, on a writ of error; John Chisim and John Emerson, plaintiffs, against The Commonwealth, defendant, on a writ of error; Absalom Watkins and Samuel Watkins, plaintiffs, against Chris. Clarke, defendant, on a writ of error, and Conradus Piles, plaintiff, against Samuel Shannon, defendant, upon a writ of error, entered on yesterday (the Í3th of this instant), be amended by striking out all those parts of the said ■decisions which respect the sureties who are bound for the due prosecution of the said suits in this court, and that remedy against the said1 sureties may be had only in the Same mode as was lawful "before the passage of the s:aid' act.